                                                                            Page 1 of 2


            IN THE UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                       TALLAHASSEE DIVISION



VINODH RAGHUBIR,

      Petitioner,

v.                                                        4:19cv598–WS/EMT

SECRETARY DEPARTMENT OF
CORRECTIONS, USCA JUDICIARY, and
US DISTRICT COURT JUDICIARY,

      Respondents.



              ORDER ADOPTING THE MAGISTRATE JUDGE’S
                  REPORT AND RECOMMENDATION

      Before the court is the magistrate judge’s report and recommendation (ECF

No. 24) dated February 28, 2020. The magistrate judge recommends that this case

be dismissed without prejudice for failure to comply with an order of the court. In

response to the magistrate judge’s report and recommendation, the petitioner has

filed a “Motion to Vacate Pursuant to Fed. R. Civ. P. 60" (ECF No. 27), which the

undersigned has construed as objections to the report and recommendation.

       Having reviewed the record in this case, the undersigned has determined

that the magistrate judge’s report and recommendation is due to be adopted.
                                                                            Page 2 of 2


Accordingly, it is ORDERED:

      1. The magistrate judge's report and recommendation (ECF No. 24) is

hereby ADOPTED and incorporated by reference into this order.

      2. Petitioner’s petition (ECF No. 1) for writ of habeas corpus and this action

are hereby DISMISSED without prejudice for failure to comply with a court

      3. Petitioner’s most recent Rule 60(b) motion (ECF No. 27), construed as

     objections to the magistrate judge’s report and recommendation, is DENIED.

      4. The clerk shall enter judgment stating: “All claims are DISMISSED

without prejudice.”

      DONE AND ORDERED this             31st    day of      March       , 2020.




                                s/ William Stafford
                                WILLIAM STAFFORD
                                SENIOR UNITED STATES DISTRICT JUDGE
